DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-9 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Objections
Claims 1-9 are objected to because of the following informalities: Applicant claims a CD mode and a CS mode in each independent claim set. In view of Applicant disclosure, these appear to be acronyms of Charge Depleting Mode and Charge Sustaining Mode, and are interpreted as such. However, in order to avoid confusion, acronyms should be used in their full meaning in their first instance in the claim, with the acronym in parenthesis immediately after before using the acronym for the term within in the claim.  Appropriate correction is required. 
Although a separate issued, Applicant should also note the 35 U.S.C. 112(b) of these terms in combination with the claimed motor drive and hybrid drive terms as well, detailed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 1: Applicant claims wherein the control device is not programmed to perform the drive support control until a predetermined time period has elapsed since a system activation or a termination of the drive support control. 
However due to language use, the term wherein the control device is not programmed to perform the drive support control until a predetermined time period has elapsed is unclear as to what exactly the control device is programmed to do, and therefore the metes and bounds of the limitation are not clear.
Further, the second conditional situation is indefinite because wherein the control device is not programmed to perform the drive support control until… a termination of the drive support control is unclear and indefinite because:
There is a missing step before terminating the drive support control, because the driving control has never been initiated, and
Applicant claims termination of the drive support control as a trigger for not perform[ing] a driving control. The metes and bounds of this are unclear and indefinite as to what is actually performed during this step. 
In regards to claim 2: Applicant claims hav[ing] a temporal hysteresis for the termination and a resumption of the drive support control that is unclear and indefinite because Applicant disclosure [0039] describes temporal hysteresis as “That is, once the drive support control is started, the drive support control is continued until elapse of a certain time period, and once the drive support control is terminated, new drive support control is not started until elapse of a certain time period.” Because Applicant is their own lexicographer, the claimed  temporal hysteresis is interpreted as a time delay for the claimed termination and resumption of the drive support control. As interpreted, this limitation is unclear and indefinite because claim 1 (of which claim 2 depends) claims a predetermined time period between an event (termination of drive control or a system activation) and performance of drive control. It is unclear if the time period of claim 1 is the same time delay/hysteresis of claim 2. Further, if it is not, it is unclear how this second time period/delay interfaces with the predetermined time period of claim 1. Corrective action or clarification is required.   
In regards to claims 3 and 6: Applicant claims a driving state indicator configured to light up when the hybrid vehicle is driven in at least one of a motor drive and a hybrid drive. The terms motor drive and hybrid drive are unclear and indefinite because Applicant disclosure is silent as to exactly what the metes and bound of these terms are structurally. Further, one of ordinary skill may correspond motor drive and hybrid drive with the CD mode and CS mode of claim 1, respectively.  As there is no clear distinction or connection to the claimed motor drive and hybrid drive with the claimed CD mode and CS mode, this leads to confusion as to the metes and bounds of each of the claimed terms, and they are therefore indefinite. Corrective action or clarification is required.
In regards to claim 4: Applicant claims continu[ing] a motor drive until elapse of a predetermined time period upon switching to the motor drive. This limitation is indefinite at least because:
Applicant is missing the necessary step of performing motor drive prior to continu[ing] a motor drive. 
Similar to claim 3 and 6, Applicant disclosure appears to refer to motor drive as an application of the claimed CD mode, however no direct connection between the modes is made within the claims. This therefore adds confusion as to if motor driv[ing] is referring to CD mode, or perhaps a third mode. 
In regards to claim 7: Applicant claims wherein when the hybrid vehicle is driven in a motor drive upon satisfaction of a predetermined condition, the control device continues the motor drive that contains the same or similar errors as claim 4 above.
In regards to claim 8, Applicant claims wherein the predetermined condition includes at least one of a condition that a temperature of the battery is out of a predetermined temperature range, a condition that a distance to a border is less than a predetermined distance, and a condition that the hybrid vehicle temporarily deviates from the drive route. However, Applicant disclosure does not provide disclosure does not provides any structural support as to what the distance to a border refers too. 
Merriam-webster dictionary defines a border as 
1: an outer part or edge. 
2 textiles : an ornamental design at the edge of a fabric or rug 
3 : a narrow bed of planted ground along the edge of a lawn or walkway
4 : Boundary
5 : a plain or decorative margin around printed matter
Applicant disclosure does not outline identification of any borders during transiting the out to a destination, therefore one of ordinary skill would be unable to discern the metes and bounds of this limitation. Corrective action or clarification is required. 
Further in regards to claim 8: The term temporarily in the limitation a condition that the hybrid vehicle temporarily deviates from the drive route is subjective and indefinite in view of Applicant disclosure that is unclear as to the metes and bounds of temporarily deviating from a drive route. Corrective action or clarification is required.
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 20160362097 A1).
In regards to Claim 1, as best understood, Ogawa discloses the following: 
1. A hybrid vehicle, comprising: an engine; a motor; a battery; (see at least [0004] “a second mode (HV mode) in which HV traveling using the internal combustion engine and the electric motor while maintaining the charge storage amount in the battery is given priority”)
 map information; and (see at least [0043] “map information database 122”)
a control device programmed to set a drive route from a current location to a destination, (see at least [0008] “for each section obtained by dividing a traveling route from the current position to the destination”)
to create a drive support plan that assigns one of drive modes including a CD mode and a CS mode to each of drive sections of the drive route, and to perform drive support control that causes the hybrid vehicle to be driven along the drive support plan, (see at least [0008] “plan regularly or irregularly one traveling mode from a first mode of not maintaining a charge storage amount of a battery and a second mode of maintaining the charge storage amount of the battery, based on a traveling load associated with the section”), see also similar citations at [0018] and [0058])
wherein the control device is not programmed to perform the drive support control until a predetermined time period has elapsed since a system activation or a termination of the drive support control. (see at least [0008] “when replanning the traveling mode based on the traveling load information generated by the information generation unit, defer an execution of the replanning of the traveling mode a period to which from an execution of the previous planning does not reach a predetermined period, in addition to plan regularly.”, [0009] “when replanning the traveling mode based on the traveling load information generated by the information generation unit, deferring, by the mode planning unit, an execution of the replanning of the traveling mode a period to which from an execution of the previous planning does not reach a predetermined period,”)
Ogawa discloses replanning of the traveling mode, equivalent to the perform[ance] of drive support control, claimed. Ogawa discloses performing this replanning after a predetermined period, also referred to as a predetermined time (see at least [0056], [0059]) and is therefore considered equivalent to the predetermined time period claimed. Ogawa [0059] further teaches “the mode planning unit 111a does not perform the replanning until predetermined time from the execution of previous planning has elapsed”. Execution of the previous planning inherently includes an end to the previous planning, and therefore is within the broadest reasonable interpretation of a termination of the previous drive support control, claimed, as best understood.
Further, in reference to the claimed until a predetermined time period has elapsed since a system activation, Ogawa Fig. 2 and [0062]-[0064] discloses information processing wherein a predetermined time is used before outputting generated information, which results in an equivalent delay of replanning of the travelling mode, per [0069] and [0088]. While Ogawa is not specific as to exactly what event t1 represents, at the time of filing, one of ordinary skill would clearly understand that this event could be a system activation, as claimed, with predictable results. Motivation for this modification includes reducing discomfort to the driver due to replanning of a traveling mode, as represented in Ogawa, [0005]-[0007]. It should be noted that the discomfort reduction of Ogawa clearly includes planning for the duration of an entire trip, including upon system initiation. Further, results of such a modification would have been predictable. 
In regards to Claim 2, as best understood, Ogawa discloses the following: 
2. The hybrid vehicle according to claim 1, wherein the control device is programmed to have a temporal hysteresis for the termination and a resumption of the drive support control. (see above citations, most specifically [0056], [0059] “predetermined time”)
In regards to Claim 3, as best understood, Ogawa discloses the following: 
3. The hybrid vehicle according to claim 1, wherein the hybrid vehicle comprises a driving state indicator configured to light up when the hybrid vehicle is driven in at least one of a motor drive and a hybrid drive. (see at least Fig. 1, items 123-124 and [0053] “meter control apparatus 124 obtains for example, data indicating a charging and discharging state of the battery 113 from the hybrid control apparatus 110, and visually displays for example, an energy flow of the vehicle 100 based on the obtained data. The energy flow refers to a flow of energy in the vehicle 100 caused by the charging and discharging of the battery 113, the driving force/regeneration of the electric motor and the like. In addition, the energy flow may include a flow of energy in the vehicle 100 caused by the driving force of the internal combustion engine and the like.”)
Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 20160362097 A1) in view of Morisaki (JP 2015168390 A).
In regards to Claim 4, as best understood, Ogawa discloses the following: 
4. A hybrid vehicle, comprising: an engine; a motor; a battery; (see at least [0004] “a second mode (HV mode) in which HV traveling using the internal combustion engine and the electric motor while maintaining the charge storage amount in the battery is given priority”)
 		map information; and (see at least [0043] “map information database 122”)
a control device programmed to set a drive route from a current location to a destination, (see at least [0008] “for each section obtained by dividing a traveling route from the current position to the destination”)
to create a drive support plan that assigns one of drive modes including a CD mode and a CS mode to each of drive sections of the drive route, and to perform drive support control that causes the hybrid vehicle to be driven along the drive support plan, (see at least [0008] “plan regularly or irregularly one traveling mode from a first mode of not maintaining a charge storage amount of a battery and a second mode of maintaining the charge storage amount of the battery, based on a traveling load associated with the section”), see also similar citations at [0018] and [0058])
As best understood, Ogawa suggests the following:
wherein the control device is programmed to continue a motor drive until elapse of a predetermined time period upon switching to the motor drive. (see at least [0009] “when replanning the traveling mode based on the traveling load information generated by the information generation unit, deferring, by the mode planning unit, an execution of the replanning of the traveling mode a period to which from an execution of the previous planning does not reach a predetermined period,” and [0061] “That is, every time the traveling route of the vehicle 100 is changed, the hybrid control apparatus 110 switches the traveling mode of the vehicle 100 to the EV mode or the HV mode that is allocated to the section. Thus, the vehicle 100 travels in the section being currently traveled (current section) with the planned traveling mode.” See also [0059] “prohibits outputting when the predetermined time from the planning of the traveling mode has not elapsed”)
Ogawa clearly discloses continuing a traveling mode based on reaching a predetermined time, however Ogawa does not explicitly disclose performing this upon switching to the motor drive. However, one of ordinary skill would understand that while traveling the route of the invention of Ogawa that includes both EV mode and HV mode, the time delay of Ogawa could be applied after the vehicle switches to EV mode (understood as equivalent to the motor driv[ing] claimed), with predictable results, with the motivation of maintaining EV mode for as long as possible. Further, the results of this modification would have been predictable. 
Further, for clarity, this limitation is also taught by Morisaki. (see at least [0007] “regardless of the planning of the traveling mode by the planning unit, the first mode is controlled from the start of traveling on the traveling route until the predetermined time elapses.”) At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Morisaki with the invention of Ogawa, with the motivation of suppressing the driver's sense of discomfort. (Morisaki, [0007])
In regards to Claim 5, as best understood, Ogawa suggests the following: 
5. The hybrid vehicle according to claim 4, wherein the control device is programmed to set a time period required for driving in each of the drive sections to be equal to or longer than the predetermined time period. (see above citations.)
In regards to Claim 6, as best understood, Ogawa discloses the following: 
6. The hybrid vehicle according to claim 4, wherein the hybrid vehicle comprises a driving state indicator configured to light up when the hybrid vehicle is driven in at least one of a motor drive and a hybrid drive. (see at least Fig. 1, items 123-124 and [0053] “meter control apparatus 124 obtains for example, data indicating a charging and discharging state of the battery 113 from the hybrid control apparatus 110, and visually displays for example, an energy flow of the vehicle 100 based on the obtained data. The energy flow refers to a flow of energy in the vehicle 100 caused by the charging and discharging of the battery 113, the driving force/regeneration of the electric motor and the like. In addition, the energy flow may include a flow of energy in the vehicle 100 caused by the driving force of the internal combustion engine and the like.”)
In regards to Claim 7, as best understood, Ogawa discloses the following: 
7. A hybrid vehicle, comprising: an engine; a motor; a battery; map information; and a control device programmed to set a drive route from a current location to a destination, to create a drive support plan that assigns one of drive modes including a CD mode and a CS mode to each of drive sections of the drive route, and to perform drive support control that causes the hybrid vehicle to be driven along the drive support plan, (see above citations in regards to claim 3.)
wherein when the hybrid vehicle is driven in a motor drive upon satisfaction of a predetermined condition, the control device continues the motor drive. (see above citations in regards to claim 3, wherein the claimed predetermined time period is within the broadest reasonable interpretation of a predetermined condition.)
In regards to Claim 9, as best understood, Ogawa discloses the following: 
9. The hybrid vehicle according to claim 7, wherein the hybrid vehicle comprises a driving state indicator configured to light up when the hybrid vehicle is driven in at least one of a motor drive and a hybrid drive. (see at least Fig. 1, items 123-124 and [0053] “meter control apparatus 124 obtains for example, data indicating a charging and discharging state of the battery 113 from the hybrid control apparatus 110, and visually displays for example, an energy flow of the vehicle 100 based on the obtained data. The energy flow refers to a flow of energy in the vehicle 100 caused by the charging and discharging of the battery 113, the driving force/regeneration of the electric motor and the like. In addition, the energy flow may include a flow of energy in the vehicle 100 caused by the driving force of the internal combustion engine and the like.”)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Morisaki, and further in view of Yamada. (US 20080262668 A1)
In regards to Claim 8, as best understood, Ogawa is silent, but Yamada teaches the following: 
8. The hybrid vehicle according to claim 7, wherein the predetermined condition includes at least one of a condition that a temperature of the battery is out of a predetermined temperature range, (optional) a condition that a distance to a border is less than a predetermined distance, (see at least Fig. 6, steps 340, 370 and 380 and [0060]-[0067] “EV finish section”, wherein a hybrid vehicle is maintained in an EV mode when the distance to a destination is less than a predetermined finish section distance.)  and a condition that the hybrid vehicle temporarily deviates from the drive route. (optional)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Yamada with the invention of Ogawa with the motivation of lowering pollution and saving energy. (Yamada, [0004])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
December 8, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669